IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

LOANA L. LAUDERMAN,

Plaintiff,

Vv. Case No. 3:18-cv-381
COMMISSIONER OF SOCIAL JUDGE WALTER H. RICE
SECURITY,

Defendant.

 

DECISION AND ENTRY ADOPTING REPORT AND
RECOMMENDATIONS OF UNITED STATES MAGISTRATE JUDGE
(DOC. #12); OVERRULING PLAINTIFF’S OBJECTIONS THERETO (DOC.
#13); AFFIRMING COMMISSIONER’S DECISION THAT PLAINTIFF
WAS NOT DISABLED AND, THEREFORE, NOT ENTITLED TO
BENEFITS UNDER THE SOCIAL SECURITY ACT; JUDGMENT TO BE
ENTERED IN FAVOR OF DEFENDANT COMMISSIONER AND AGAINST
PLAINTIFF; TERMINATION ENTRY

 

Plaintiff Loana Lauderman has brought this action pursuant to 42 U.S.C.
§ 405(g), seeking judicial review of a decision of the Defendant Commissioner
denying Plaintiff’s application for Social Security disability benefits. The Court
presumes the parties’ familiarity with the relevant facts and procedural history.

A claimant must establish “the onset of disability prior to the expiration of
[her] insured status.” Gibson v. Sec’y, 678 F.2d 653, 654 (6th Cir. 1982). Here,
although Plaintiff alleged a disability onset date of August 26, 2014, the last date
that she was insured was almost two months earlier, on June 30, 2014. The

Administrative Law Judge (“ALJ”) found that Plaintiff failed to prove that she was
disabled on or before June 30, 2014. The ALJ concluded that, as of that date,
Plaintiff retained the residual functional capacity (“RFC”) to perform a reduced
range of light work. Doc. #6-2, PagelD#68.

On January 31, 2020, United States Magistrate Judge Michael J. Newman
filed a Report and Recommendations, Doc. #12, recommending that the court
affirm the Commissioner's decision. Although medical records showed an ongoing
physical impairment as of August 26, 2014, the date of the alleged onset of
disability, they did not support a finding of a disability prior to June 30, 2014, the
date last insured (“DLI”).

The only medical records submitted from prior to June 30, 2014, were from
a December 3, 2013, visit to the emergency room for cough and shortness of
breath. Given that this was six months prior to the DLI and eight months prior to
the alleged onset of disability, Magistrate Judge Newman noted that these medical
records were of limited relevance. He found that the ALJ had carefully reviewed
the record, considered all medical evidence, reasonably assessed Plaintiff's
credibility, and accurately determined that Plaintiff was not disabled as of June 30,
2014.

In reviewing the Commissioner’s decision, the Court’s task is to determine
whether the ALJ used the correct legal criteria and whether the non-disability
finding is supported by "substantial evidence." 42 U.S.C. § 405(g); Bowen v
Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir. 2007). Under 28 U.S.C.

§ 636(b)(1)(C), this Court is required to make a de novo review of those portions
of the Report and Recommendations to which proper objections are made. The
Court must re-examine all the relevant evidence previously reviewed by the
Magistrate Judge to determine whether the Commissioner's findings are supported
by substantial evidence. Valley v. Comm’r of Soc. Sec., 427 F.3d 388, 390 (6th
Cir. 2005). In making this determination, “we review the evidence in the record
taken as a whole.” Wilcox v. Sullivan, 917 F.2d 272, 276-77 (6th Cir. 1980)
(citing Allen v. Califano, 613 F.2d 139, 145 (6th Cir. 1980)).

The Commissioner’s findings must be affirmed if they are supported by
“such relevant evidence as a reasonable mind might accept as adequate to support
aconclusion.” Aichardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol.
Edison Co. v. N.L.A.B., 305 U.S. 197, 229 (1938)). The Court “may not try the
case de novo nor resolve conflicts in evidence nor decide questions of credibility.”
Jordan v. Comm’r of Soc. Sec., 548 F.3d 417, 422 (6th Cir. 2008) (quoting
Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

“The findings of the Commissioner are not subject to reversal merely
because there exists in the record substantial evidence to support a different
conclusion.” Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001). Rather, if the
Commissioner's decision “is supported by substantial evidence, then we must
affirm the [Commissioner’s] decision[,] even though as triers of fact we might have
arrived at a different result.” Elkins v. Sec’y of Health and Human Servs., 658
F.2d 437, 439 (6th Cir. 1981) (citing Moore v. Califano, 633 F.3d 727, 729 (6th

Cir. 1980)).
Based upon the reasoning and citations of authority set forth in the
Magistrate Judge’s Report and Recommendations, Doc. #12, as well as upon a
thorough de novo review of this Court’s file, including the Administrative Record,
Doc. #6, and the applicable law, this Court ADOPTS the Report and
Recommendations in their entirety, and AFFIRMS the decision of the Defendant
Commissioner. Magistrate Judge Newman properly concluded that the
Commissioner's decision that Plaintiff was not disabled as of June 30, 2014, was
supported by substantial evidence. Plaintiff's Objections to the Report and
Recommendations, Doc. #13, are OVERRULED.

Plaintiff argues that, even though the medical records from her December 3,
2013, hospital visit may have limited probative value in determining whether she
was disabled in June of 2014, this evidence may nevertheless be considered in
conjunction with later medical records. See DeBoard v. Comm’r of Soc. Sec., 211
F. App’x 411, 414 (6th Cir. 2006) (recognizing that “evidence presented at an
earlier hearing or predating the onset of disability, when evaluated in combination
with later evidence, may help establish disability. This is particularly true when the
disabling condition is progressive.").

Plaintiff maintains that the December 2013 medical records show that her
breathing problems manifested prior to June 30, 2014, and continued to progress
thereafter. The doctor made no formal diagnosis in December of 2013, but noted
COPD exacerbation with a significant smoking history. Plaintiff's discharge notes

from that hospital visit show that she “requires oxygen with ambulation.” Doc.
#6-7, PagelD#288. The physician's treatment plan was to “[w]ean oxygen as
tolerated.” /d. at PagelD#282. The ALJ noted that this suggests that the oxygen
use was not to be continuous. He concluded that the hospitalization did not
support symptoms as severe as alleged. Doc. #6-2, PagelD#63.

There is no medical evidence indicating that Plaintiff sought any additional
treatment for her condition between December of 2013, and the alleged onset date
of August 26, 2014. This weighs against a finding that her disabling condition
was “progressive” such that evidence of treatment after the alleged onset date is
probative of her disabled status prior to June 30, 2014.

On August 26, 2014, Plaintiff was again admitted to the hospital for cough,
congestion and shortness of breath. She first told doctors that she was on
continuous oxygen, but later said that she used it only as needed. /d. The ALJ
noted that Plaintiff’s breathing improved markedly with treatments. He concluded
that the treatment notes from the August 2014 hospitalization “do not support
respiratory symptoms as intense, persistent, or limiting as alleged through the date
last insured.” /d. at PagelD##63-64.

At the hearing, the vocational expert testified that, if Plaintiff were oxygen-
dependent, she would be unable to engage in competitive work. Doc. #6-2,
PagelD#99. However, the ALJ noted the numerous inconsistencies in Plaintiff's
testimony about her need for continuous oxygen and concluded that “the record
does not support a finding that the claimant was oxygen-dependent until well after

the date last insured.” /d. at PagelD##63-66.
As the ALJ pointed out, “even the claimant indicated that she did not
believe[] she was disabled prior to the [] subsequent hospitalization, as she alleged
an onset date of August 26, 2014, almost two months after her date last insured.”
/d. at PagelD#63.

For the reasons stated above, the Court concludes that the ALJ’s non-
disability finding is supported by substantial evidence. The Court therefore affirms
the decision of the Defendant Commissioner.

Judgment shall be entered in favor of the Defendant Commissioner and

against Plaintiff.

The captioned cause is hereby ordered terminated upon the docket records
of the United States District Court for the Southern District of Ohio, Western

Division, at Dayton.

Date: March 11, 2020 Pease dues
WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 
